United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 20, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60389
                          Summary Calendar


SHAHBUDDIN NOOR ALI,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A79 007 805
                        --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Shahbuddin Noor Ali, a native and citizen of Pakistan,

petitions this court for review of the Board of Immigration

Appeals’ (BIA) decision affirming the Immigration Judge’s (IJ)

denial of his applications for withholding of removal and relief

under the Convention Against Torture (CAT).   Ali contends that

the BIA erred in affirming the IJ’s denial of withholding of

removal and relief under the CAT because he established that he

suffered past persecution and torture and it was more likely than



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60389
                                 -2-

not that he would be persecuted and tortured if he returned to

Pakistan.

     After careful review of the record and the briefs, this

court concludes that the BIA’s determination that Ali is not

eligible for withholding of removal or relief under the CAT is

supported by substantial evidence, and the record does not compel

a contrary conclusion.    See Efe v. Ashcroft, 293 F.3d 899, 903,

906-07 (5th Cir. 2002).   Therefore, Ali’s petition for review is

DENIED.